Case 2:12-cr-20751-RHC-DRG ECF No. 42-1, PagelD.500 Filed 08/06/20 Page 1 of 1

€ 0

L 0

9 0

L 0

L L

L L

eb 9

0 8
S}SeL s}soL

SAIISOdg YIM Builpudsd YM
SOJEWU] JOON Sse}eWwU] jo “ON

poloAooey poeleAoney
yes sojyeuluj

 

66

82
€8
L6
ZS1

29

s}so]
payajdwog ym
SO}JEWU] JO "ON

 

 

sujeog sujeog
yes ayeulu]

 

 

SAIISOd
HEIS

lO4 GNVIHSV
(OX) ONI ASNOH SIATV
(OHH) SSNOH WHd IV

dSN GOOMN3TIV

IO4 WNIGAW GOOMN3TIV
104 MO1 GOOMNATIV

lod ATHIAZONV

Od4 NOSYH3C1V

y owen Ayyioey

oO

IOd puelysy

 

~ SAIUSOd
So}yeulu]

 

 

ADB
